Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 1 of 18

“WHOMMIadl
. oe Document
TITLE DOCUMENTS (From Lease).

‘J yast No.2.

€ 49
* graett E (I) /y i

   

 

ec ™ 40% D .
CERT ’ 4} UL-DEE & S
_ SGr ARIA "$2964

x Patent No, LOG/85

oa oN.
ene! |

. 4

   
 

POR ATO DS
rae 109k cus hag ay
ay ap

Fe
aie by? =

STATE SELECTION

Act of April 7, 46 Stet. 142
af oP te ees Ber od Ste: HB a7 stat.

Phoenix Lend District.

 

fettomy ar S

      

tog oes
AMER ' >a “EXHIBIT F
oe} & “he ey " , vee 5 vee oh $i. Page 1 of 130, . .
SURO aN a Fy Cobtract No, 2018-201-COS

 

, _ EXHIBIT KBage 37 of 73 to Contract 0. 2018- 7
Title Documents P.37. | Exhibit B

 

 
 

j cara

 

"den, Arizona, containing one thousand one hundred eighty-five ores aud

Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 2 of 18

. i? Goa ae $4
Phoenix O7i492. ‘
Whe Gnited States of America,

Se all te talons these presents shall vane, Geectings

Sd

  
 
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
 

 

PARAS, 0 Vertifionte of the Register of the Lend Office at
Phoezix, Arizona, has been deposited in the General. Lind Office,
whereby it appeare that, pursuant to the Ast of Congress of April 7,
1980 (46 Stat. 142), entitled "An Act fo ebolish the Papago Saguaro
Yational Monument, Arizona, to provide for the disposition of certain
lands therein for perk and recreational uses, and for other purposes",
as ppended by the Aot of July 7, 1988 (47 Stat, 646), the olain of the
State of Arizona, les been asteblished end duly consumsated, in con-
fornity to law, for the|Lots six, seven, ten, and eleven of Sention
three, the Lote one and two, the south half of the north helf, md the
south half of Section four, the south half of the northeast quarter end a!
the cast half of the southenst quarter of Section five, the north half *
of the northeast quarter, the north balf of the northwest quarter of the
northwest querter, the-north halfcs~vie northesst quarter of the pyorth-
yest quarter, the eoutheast quarter of the notthenst quarter of the siorth-
west quarter, md the enat half of the southeast quarter of the northwest
quarter of Seotion nine, end the Lots ont.and two of Bection ten in Town
abip oue north ‘end the’ southeast quarter of Seotion thirty-three in Tom-
ship two north all in Range four east of the Gila ond Salt River Kerid-

fourteen hundredths of an acre, sccording to the Official Fiat of the
Survey of the said Teud, on file in the General Land Office:

HOW WOW IE, That there is, therefore, granted by the. UNITED OvaTes
GF AMAIA, unto the said State of Arizona, the tracts of Land shove de-
socibeds "0D HAVE AND 30 HOID the ald trate of Lana, with the eppurte-
nenoes thereof, mito the said State of Arizona, and to ite succescors,
forever; subject to any vested and acerued water rights for mixing,
agricultural, smfacturing, or other purposes, ani xights to ditches,

EXHIBIT EF
Page 2 of 130 . "
Contract No. 2918-201-COS. :*;

ed

 

  

 

le
EXHIBIT A Page 38 of 172 to Contract No..2018-202-GQ eee
. : ’ + yet . due ete BR So,
TitleDocuments = stsC xB -Page3B

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 3 of 18

 

 

 

   
   
 
 
  
 
    
  
  
  

or wood in vomeskion with auch water rights, an may bo
. wecbeniand ani esisenleige? thy the loie) onstons, lawn, and deoisivas
A of cowrtas sol there in reserved from the lands herety granted, a right
of way thereon for ditehes or canals constructed by-the authority of
+ + the United States, And there is also reserved to the United States wméer
the provisions of said Ast of April 7, 1990, all the ofl, coal, or other
mineral deposits fowid et any tine in the lanis above desoribed, end the
right te prospent for, mine, and reaove the sane under such rules end
regulations as the Seoretary of the Interior way prescribe.

This jateut is iseued upon the express condition, that the lands
so granted abali be used only for mmicipal, patk, reoreation, of
public-convrenience purposes, end if the lands or exy part thereof,
“shall be sbenfigned for swh wee, ouch lands, or such part, shall
" novert to the United States, .

me. ae SY
Ee cea fra

ome 193; 4 SL, Haare.

  

mesons wasescr,y, Franklin D. Roosevelt,
Resuient of the Untied Staten of Amaiea, tere couse’ theen Petter to Sa mate
Peter, sad the Seal sf the Oonneel Lael Otten to be hereunto altel.
Cav wadec sy Wend, 10 thn Cli of Weahlegion, to SEvENTEDITH

oa WOVEMBER in the your of er Dect ome Chyemnd
wise Daniient ant ‘SnTteENeN ak 41 Ono Yotequntanee of tha
uke Stales the ene lenient

  

va ahs zig SGA be 4 We: whe te hgepal Spore eon
ate O09. ete. EE “COS
Title onamente™ BIT A Page » ofL72 ‘BRE 59,20 $7 ane <O Pe 12/15/20

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 4 of 18

aa se eee ew et www te,

   
 
  
 
 
 
 
   
    
  
  
   
 
 
  
  
 
 
 
 
  

 

mye ss . ae ie wens
.

> * ®) 1 S509 ma 486 Oe

JHE SECRETARY OF THE INTEMGNR
. .

 

this is te cestify thet the sutlorisad offtver ef the
nurean of Lend Manageusat, on April 26, 1959, avthorined the Btate
of Acinota to transfer the leads described below and in Fetent 0.
1,099,785 issued Rovesbex 17, 1937, to tha Oity of Huousis, State
of Avisons, for ust aa & pack, recreation, public conveniensa pur-
yous, iucluiing tie coastrvation of « haveball stadim, This
approval 1s subject to the reverelonary provisions of the thove
noted Act, terutuating 25 years from dyvil 28, 1959.
cite and dele Ringe Meridien, Antanoe

% 1M, Rk 4
san ig, ey Me, Pe we
Get. Fy
, sec. 9 i tok # in the ETA oe
; Hin eee in Joe
io 153,36 daced hagest 8, eo en eet
Jasunl uplex the Act of
1955 (49 Etat. 48),
Coutafaing 524.83 acres

June 16, 1958

 

 

Note: This document (No. 1) is for the wrang-Lacation.. The baseball—.-- -~
Facility under construction is in Section 33. The correct ‘Certificate of
Approval of Transfer and Change of Use’ is No. 4, dated Jqnuary 1, 1960
_(not in Lease). ‘It was issued after the repeal of the “terminating 25

years” clause (by Public Law 86-292, dated Sept. 21, 1959). There were:

four of these Certificates (notice errors and erasures on this document)
because officials‘had to breakdown the 2,000-acre Park area to
circumvent the 640 acre and 1-calendar year limitation in legislation. ;

EXHIBIT F -
Page 4 of 130 .
Contract No, 2018-2

iy oS

EXHIBIT A Page 40 of 1720 Contract No, 2018: 202-COS Oa
Title Documents) ~. Exhibit B - Page 40. 22/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 5 of 18

t

wt

*
OLD FOR PICK
erry oF PEK. ACCT. #34

oR ~

 

MARICOF
HELEN PURCELL

XX-XXXXXXX 06/05/97 03:05

The Cniteds States of America

Wo all te whom these presents shall come, Greeting:

| Etter uber ARS. 42- ty Aag
AZA 29355

WHEREAS

CITY OF PHOENIX

is entitled to a land patent pursuant to the Recreation and Public Purposes Act of June 14, 1926, as
amended, 43 U.S.C. 869 ef gea., for the following described land:

Gila and Salt River Meridian, Arizona
T.1N,248,
pec, 4, lots 3 and 5;
seo, 5, lot 6.

T.2N, 3.428.
sec, 33, lot 2.

containing 65.84 acres.

NOW KNOW YE, that there is, therefore, granted by the United States, unto the City of Phoenix,
the land above described for a city park only; TO HAVE AND TO HOLD the Jand with all the rights,
privileges, immunities and apportenauces, of whatsoever nature, thereunto belonging, unto the City of
Phoenix, and ite assigns forever; and .

EXCEPTING AND RESERVING TO THE UNITED STATES:

A right-of-way thereon for ditches or canals constructed by the authority of the United
States. Act of August 30, 1890, 43 U.S.C. 945.

All mineral deposits in the lands #0 patented, and to it, or persons authorized by it, the ight
to prospect for, mine, and remove such deposits from the same under applicable laws and
regutations to be established by the Secretary of the Interior.

An appropriation of a right-of-way for a Federal Aid Highway, under the Act of,

Novorsber 9, 1921, 42 Stat, 216; repealed 1958 (AZAR 04330), &
SN
02-97-0007. CLO S &
Patent Humber mes ™ ‘“ gS 2
CN >
EXHIBIT F QP
Page 5 of 130

ree oer Cae ugige aes, Bec veins gen ye neers Contract No.
Title DagyAPantt A Page 41 of 172 to Conte PNGB eB

$016 201-008 2 er
S- 12/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 6 of 18

SUBJECT TO:

1. ‘Those rights for a water storage site and drainage control, granted to the City of
Phoenix, its successors or assigns, by right-of-way No. AZA 06039, pursuant to
the Act of Bebrusry 15, 1901, 43 U.S.C, 959.

2 Those rights for a water storage tank site, water supply pipeline and access rod,
granted to the City of Phoenix, ite successors or avsigns by right-of-way
No. AZAR 024174, pursuant to the Act of February 15, 1901, 43 U.S.C. 959,

Provided, that title shell rovert to the United States upon « finding, after notice and opportunity
for a bearing, that, without the approval of the Secretary of the Interior or his delegate, the patentee or
its approved successor attempts to transfer title to or control over the Jands t another, the lands have
been devoted to a use other than thet for which the lands were conveyed, the Innds have not been used
for the purpose for which the Jands were conveyed for a S-year period, or the patentee has failed to
follow the approved development plan or managezhent plan.

Provided farther, that the Secretary of the Interior may take action to revest title in the United
States if the patentee directly or indirectly peamits its agents, employees, contractors, or subcontractors
Guclading without limitation lessees, sublessees, and permittees) to prohibit or restrict the use of any
pait of the patented lands or any of the facilities thereon by any person because of such person's race,
creed, color, sex, national osigin, or handicap.

‘The grant of the hevela decoribed lands ls sunject w the following reservations, conditions, and
limitations:

1, The patentee or its successor in interest shail comply with and shall not

‘ violate any of the terms or provisions of Title VI of the Civil Rights Act -
of 1964, 78 Stat. 241, and requirements of the regulations, a8 modified or
amended, of the Secretary of the Interior issued pursuant thereto,
43 CER 17, for the period that the lands conveyed herein are used for the
purpose for which the grant was made pursuant to the act cited above, or
for another purpose involving the provision of similar services or benefits.

2 If the patentee or its successor in intexest does not comply with the terms
or provisions of Title VI of the Civil Rights Act of 1964, and the
requirements imposed by the Department of the Interior issued pursuant to
fhat-title, during the pesiod daring which the property described herein is
used for the purpose for which the grant was made pursuant to the act
clted above, or for anothor purpose involving the provision of similar
services or benefits, tho Secretary of the Interior or his delegate may
declare the terms of this grant terminated in whole or in part.

3. The patentee, by acceptance of this patent, agrees for itself or its
euccessors in interest that a declaration of termination in whole or in part

of this grant shall, at the option of the Secxetary or his dalegate, operate to
reveat in the United States full title to the lands involved in the declaration.

rm 02-97-0007 age sot 1
Patent Number Page 6 of 130 .
Contract No. 2018-201-COS
EXHIBIT A Page 42 of 172 to Contract No. 2018-202-COS

Title Documents = st*t*~*«S RB Page? ABB 20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 7 of 18

4. The United States shall have the right to seok judicial enforcement of the
requirements of Title VI of the Civil Rights Act of 1964, and the terms
and conditions of the regulations, as modified or amended, of the Secretary
of the Interior issued pursuant to sald Title V1, in the event of their

violation by the patentee.

5. ‘The patentes or its succeesoe in interest will, upon request of the Secretary
of the Interior or his delegate, post aud maintain on the property conveyed .
by this document signs and posters bearing a legend concerning the
applicability of Title VI of the Civil Rights.Act of 1964 to the sea or
facility conveyed,

6. ‘The reservations, conditions, and limitations contained in paragraphs
(1) throagh (5) shall constitute a covenant running with the land, binding
on the patentee and its successors in interest for the period for which the
land described herein is used for the purpose for which this grant was
made, or for another purpose involving the provision of similar services or
benefits. ,

7. The assurances and covenant required by sections (1) through (6) above

chall not apply to ultimate beneficiaries under the program for which this
grant is made, "Ultimate beneficiaries” are identified in

43 CER 17.12(h).

IN TESTIMONY WHEREOR, the undersigned
Bureau of Land

1948 (62 Stat. 476), hes, in the
# States, cxosed these letters to be

 
 
  
  

Acting State Director

02-97-0007. pase rof:
Patent Number ase Page 7 of 130
Contract No. 2018-201-COS
_ EXHIBIT A Page 43 of 172 to Contract No, 2018-202-COS

 

vite Baume EN aE CE

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 8 of 18

19641020_DKT_5267_468_¢| J nofficial

 

Se = eA aomearle
ea Sac Siee al
" rdnenn oy end 3 se Er ST ay... -
pipcen 201144 awn ee
a ee ween, ‘msthZ, av °
wt 5207 ne 468

DEED

quxs xyomerune wate this // day ot Magus,

196%, vetween the State of Arizona, acting dy and through Paul
J. Fannin, the duly elected, qualified Governor of the State of
Arizona, wider and pursuant to Sections £1~-521.16, Mh-$22..17,
and §1~-511.16, Arizona Revised Statutes, Grantor, ani the Gity
of Phoenix, @ mmnioipal corporation, Grantes.

WEFNESSESHt .

Grantor, for and in consideration of the mm of
$3,529.02 paid to it, throwh its State Parke Board, the receipt
whereof is hereby acknowledged, and in further consideration of
the assumption by the Orentee of 022 the obligations and ite
taking subject to certain reservations, restrictions, and con-
ditions and ite covenant to abide by en’ egreement to certain
other reservations, reatrietione, and conditions, 611 as eet
out hereinafter, doen by these presents convey wmto Orantes,
ite euceessors and assigne, a2) of ite right, title, interest,
claim, and demand in and to the fotlowing-~tesoribed property
aituasted fn the County of Maricopa, State of Arizona, Fonwhtes

Southeast quarter of Seotion Pah a

and Hieyen of Section tures) tobe. One

TN? south tale of Bection Fours. the, si Ss

naif of gre northeset quarter, and the aset

halt of the southeast quarter of Beotion
the vnorth taht of the northeast
wor north he.

half of the north half
euerter of the northenat quarter of the

 

 

ott

 

iy

   

Fy
of the northwest quarter, the southeast
4 northnest quarter, the east half of the
southeast quarter of the northwest quarter,
except for Lote Seven and Eight of said
Seotion Mines and the Lots One and Two of
Section Tens in Tomship One North, ali in
Range Four Eaet of tho ia snd salt River
fase and heridian, Arizona;

ontaining one thousand one hwiired seventy-sit Rh?
ana thirty-four hundredths acres, more or 1083, » ay
EXHIBIT F ot
Page 8 of 130 .
_ Contract No. 2018-201-COS —

      
      
         
    
    
   
  

 
 
 
 
 
   
  
 
 
 
  
 
 
 
 
 
 
 
   
 
   
   
    
     
       
        

12/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 9 of 18

19641020_DKT_5267_468_6

 
   

ae seme wens

-, BA TE ote Or Tn ae fn + a a ae 8 PR ane OF oe ee la

wr5 267 na dh9

70 HAVE AND TO HOLD the foregoing described prentses,
.G together with 022 and singular appurtenances and privileges
thereunte belonging and ail the estate, right, title, interest,
and claim of the Orantor unte the said Grantee, its successors
and assigns, forever.

By the acceptance of this deed or any righta hereunder

’ the ahid Gvantee, for itself, its successors and assigns, agrees
that the trenafer of the property transferced by thie instrument
Se accepted subject to the following restrictions and reserva-
tions contained in Patent No. 1093785 from the United Statas of
America to the State of Arisons, dated Movesber 17, 12937, ard in
anendsents of modifications thersoft ~~:

(1) Subject to any vested and acorued water rights
for mining, agricultural, manufacturing, or other purposes and
rights to ditches and reservoirs used in connection with water
Pighta, as my be recogniced and acknowledged by tha local =
customs, lava, and decisions of courts.

(2) ‘there te reserved from the lands hereby granted « il
Yight~of-way for ditches or canals constructed by the authority
of the United States.

(3) ‘there 40 aleo reserved to the United States under
provisions of the Act of April 7, 1930, #11 the of2, soal, or
other mineral deposits found at any time in above-described lands
and the right to preapent for, mine, and remove the sane under
such rules and regulations an the Secretery of Interior my pre-
eoribe,

      

ar w.

+ eget PATS wae etiatL ads © nine

 

   
 
 
 
 
 
 
 
 
 

 

(4) This deed Le teaued upon the exprece condition
that the lends so conveyed shal? be uned only for « park, r20rea~
thon, public convenience purposes, including the construction of
a baseball etadium, end $f tho lands, or any part thereof, shall

_ EXHIBIT F
Page 9 of 130 ac
_Contract No. 2018-201-COS 24

ee

 

ay/ns/20

 

 
Case 2:20-Cv-02467-GMS Document 1-2 Filed 12/23/20 Page 10 of 18

19641020_DKT_5267_468_6

Oe ene ete ar et eee Be ue ene ente ms cnn em Ao ere mnmare fom aneimid* mere eater es ok Aimee,

to the United States.

By the acceptance of this deed, or eny rights hereunder,
the said Grantee, for iteel¢, its successors and assigne, ateo
assumes the obligations of, covenants to abide by and agrees to,
and that this tranefer ie made subject to the following reserva-
tions, reatrictions, ani conditions contained in Section 41-511.37
and 37-232, Arizona Revised Statutes, and in Conditional Certifti-
cate of Purchase Ko. 1, dated Jely 27, 1959, heretofore tssued to
Grantes. ,

rsi5267 wa 10
be absndoned for such use, auch lands or auch part shall revert

ue .

bceur eae

{a) The lends siwll be used only for municipal,
park, reoreation, or publie convenience purposes, and
if the lends op any pert thereof shell be abandoned for
such vee, such lands, om auch part, shall revert to the
United States of America.

(bo) ‘The lands are gudject to the following leases,
easencnts, pernitea, and right-of-way agreesents, the
holdexs of which are entitled to successive renewals
therecf for tenss of five yeors each as long as they
comply wits the terns of the same

of -
ee a A ar og

 

 

, :
Arizona Gane & Fish ¢
* Departeent . 108.67 Acres wo:
Salt River Project
derioultural Taprove>
ment | and Power Dis-
.. $eiet 2.78 Acres
Arizona Mi Depart-
ment ehny Dopey 31.77 hores
Olty of Teape 43.88 Aoren
Arizona Cactus ,
Native Plora) *Rootety,
Ins. 150.73 Acres
United States Arny 70.38 Anres
. Highway Rights-of-way 30.52 Acres
a EXHIBIT F
Page 10 of 130

-3- Contract No. 2018- a
we EXMIBIT A Page 46 of 172 to Contract No- 2018-202-COS 201-COS en
yments no sme Exhibit B - Page 46."- snctpepreisicivecerppuni 12/15/20

  

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 11 of 18

19641020_DKT_5267_468_6

- assesses - = .-
a “,

+ .
_ ——w Se -
——at ee .

AR OW FR Breen ay! 8 Feel LD -

ee awe oo many

. e .

0015267 ne ATL

The improvenents on aaid leases, casenents, permits,
end rights-of-way have not deen sold, and the purchaser
has only acquired title to the iand aubject to the same.

{o) me Grantee shell consult with the Arizona
State Parks Board in the preparation of a Master Plen
for the development of Papego Park. ‘The Grantee shail
prepare the Maater Plan.

{a) ‘the Grantee shall sudait to the Avira State
Parke Board, within eix months of date of conveyence, &
program of development of Papsgo Park, with the under-
atending that the Grantee etell make every effort to
spend at least one million dollars in such developacnt
an the first five years, tnd that in any event at least
one million dollars shall be spent in the first ten years.

(4) ‘the Grantee ehall, within the first year of
development, construct and inatal? pionic facilities,
water supply, sanitation facilities, and ingress and

2 Oe Tre th

egress to euch pionic area.

(tf) ‘the Grantee shell not charge an adnission or
exact a toli for entry into Papago Park; and charges
onde at concessions or Cees fixed for the upe of such
facilities as the golf course, avianing pool, ete.,;
ehall be reasonadie.

(c) “Mnicipst use" ahali be limited to mean the
constryot ice of & baseball stadius for comercial base-

; val enterpriers; and only other facilities and adminis-
5 trative building essential to the operation of Papago
park and in the interest of heslth, safety, and welfare

of the park vleltor.
(n) If the Grantee constructs & Dasetell stadiun

 

 

and parking ares for such @ faoslity for use by

EXHIBIT F
-A- = Page 11 of 130
Contract Ob oats -COS

antidle. 2Phbeay- CO

 

43/15/20

    

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 12 of 18

419641020_DKT_5267_468_6 .

RRs.

set mcen Ne mane o SUSIE STE ran 8 rete

 

wt 207 ead?

commercial taseball enterprises, such facilities shel)
not be constructed on Papego Fark lenis lying aouth of
NcDowell Road and north of Van Buren Street.
, (4) ‘The Grantee shall acknowledge the ton of
Governor Hunt and that square aren 120 feet by 120
feet; this parcel of land being one-third of an acre;
. the apex of the pyramid deing the center of the square,
and the eldes of the square being parallel to the dase
of the pyramid, In addition, the Grantee shall tneor-
porate the Master Plan for the toab of Oeverner Hunt
inte the Master Plen for Papago Park, to provide egress
and ingress, including a path to the tomb proper, pro-
viding easy aacent and descents parking, Lighting, water,
Jandecaping, maintenance, and & reteining ‘wall of approxi-
- mately two fect in height for atebilisation purposes.
he drantee agrees to make every effort to comply with
thees etipulations within a five-year period, ani to
meintain and keep in good repair ssid toab in perpe-
tuity. And, in addition, the Grantee shall grant to
the surviving family of Governor Munt the right ¢ .
entond other members of their family in said tomb until
the spaces for such in enid tomb have been filied,

(3) ‘The Grantees agrees that a representative or &
gomittes representing the United States of America may %
inepect Papago Park at any time for the purpose of deter- s
aining whether stipulations and conditions herein set
forth are being complied with. Said representative or
comittee aheti advice the Grantee of any non-ccopliance
with any stipuletion or condition hexein, and said Grantee
shail be given one full fiscal year to comply. In the
event of a diapute between the United Staten of America

EXHIBIT F
“5° Page 12 of 130

a
To ots

atin;

.
Seage

webiastt wee fe

wt
oat

“

.

 

 

 

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 13 of 18

49641020_DKT_5267_468_6

| senna ee

.
memes te ett Ratpnatee bese ore on ee

i267 mn 473

and the drantes 20 te whether there has deen non-

compliance with any atipulation or gondition, the mt-

ter shell be dvoided by the cowts.

(x) ‘The Orantee ie hereby prohibited from selling
or transferring or attempting to sell or transfer Papago
Park, Any such action or attempted action by said
» Qrentea shall be deemed an abandonment, and Papago Park
° shel revert to the United States of America.
IN WETHESS WHEREOR, Grantor bas caused these presente to

: _ be executed by Paul J. Yannin, ite duly clested, qualified, and
- acting Governor, end ite Great Seah hereto affixed the dey end year

firat herein written.

 

 

 

 

Comty of Maricopa .
Mm this Mas of Lit. “1964, before me, the
wvlersigned notary public, persci@ily ebpeared Paul J. Fannin, -
knowm to me to ba the person deacribed in the foregoing instrument,
. and acknowledged that he executed the same in the capacity therein

atated and tor the purposes ‘therein contained.
_am WITNESS WHRAHOF, I hereunto oy ay hint ‘and official

    

 

: oo expires
Gila ey fe EXHIBIT F
C Page 13 of 130

‘Contract No. 2018-201-COS

RET A Page 49.0f 172 to Contract No, 2018-202- COs...
a aan ee va ee, =pxhibit:B -  Page-49-~~ ~ 7:

 
 

12/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 14 of 18

49590803_OKT_2950°214_5 Unofficial

RT

| Document
tos ont 2950 rnce214
COMDIETONAL
omexrroee co rome cy f 74,
wo. 2
WE cates paren Wo. 2

ARTZOWA STATE PARES BOARD - STATE OF ARIZONA,
WEEREAS, on the 25th day of February, A. D. 1959, the
CISY OF PHOEMIX purchased frou the State of Ariaona the following
Geseribed land, to-wit:
Southeast quarter of Section thirty-three, in Temship
Sup north, Lots e1x, seven, ten anf eleven of Section
three; Lote ona and two, the south half of the north
mat? and the south half of Seation four; the south half
of the northeast quarter, end the east half of the
southeast quarter of Section five; the north half af
the northeast quarter, the north half of the north halt
of the northwest qiarter, the scutheast quarter of the
northeast quarter of the northwest quarter, the east
half of the southeast quarter of the northwest quarter,
except for Lots seven and eight of seid Sestion nine;
and the Lots one an’ two of Bection ten; in Towmehip
one north, all in Range four ehst of the Gila and Salt
River Base and Meridien, Avisons;
containing one thousend one hundred seventy-six end thirty-four
hundivedths acres, sore or less, under and subject to the pro-~
visions of the laws of the State of Arizona, for the sun of
THREE TRQUSAMD SIVE HUMDRRD TWENTY-NINE DOLLARS AMD TWO CENTS
($3,529.08), of whtoh there has been paid to the STATE PANES
BOARD the sum of THRE THOUSAND VIVE HUNDRED FUSHTT-RINR DOLLARS
AND VO CENTS ($3,529.02).
WOW, THEREVORE, the said purchaser, TE OLTY OF PHOMIIX,
Wid) be entitied to have and receive s Patent frou the State
of avisona to the lend heweinbefore deseribed, upon surrendering
this Certificate and fully scsplying with e121 the terms ent
eonditions herein contained, ond complying with all the pro~

 

EXHIBIT F
-i- Page 14 of 130

Contract No. 2018-201-COS
EXHIBIT A pa: 56 of 172 to Contract No. 2018-202-CO8
Title Documents =~ Exhibit B - Page 50

 

12/15/20

 

 
 

Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 15 of 18

49590803_DKT_2950_214_5

wistons of lew. Before said petent is issued the purchaser suet
supply the Arisone State Parks Board with proof that the pur-
chaser has secured the approval of the Secretary of the
Interior as to trensfer of title and change of use.

. This dnstrunent ie executed subject to all conditions,
yequirenents and provisions of the Public Land Code of the
Btate of Arteona, paseed at the Second Special Session of the
Second Legisiature of the State of Arizona,

Said lands ave subject to the following leases, easements,
permite and right-of-way agreements, the holders ef wish are
entitled by the provisions of A. BR, 8. § 41-511.27.2 to
successive renewals thereof for terus of five years sach a5
long as they comply with the terms of the seme:

Arizona Qeme & Fish Departaent 108,67 Acres
oaent and Project Agrioalvurel Taproven 2.78 Acres
Avisona Highway Departeent ““"r" . 31.77 Acres
OGity of Tempe . ' 43.54 Acres
Arisone Cactus end Rative Floral . :
Society, Ina. 150.73 Acres
United States Aray ; 70.38 .Acres.
. Righiay Rights of Way . 10,92 Aores

dhe inprovenente on said lease, aasenents, permite snd rights-
of-way have not bean sold, and the purchaser has only scquired
title te the lend subject to the sane,

In addition to the above encushrences, A. R. 8. § 41-511.26
provides that said lands may only be sold in one parcel to any
munieipality for the purposes eet forth in Patent Wo. 1093785
from the United States of fmerion to the State of Arisona, dated
Movenver 17, 1937. Tat patent was issued upon the express |
condition that said lends shall be used only for suntoipal, park,
recreation, ov, public-convenience purposes, ené if avendoned
for such use, auch lands, of such part, shall shall revert to the
United Staten, end sabjest to any vested and acsrued water
EXHIBIT F Oo

Page 15 of 130 "38s
Contract No. 2018-201-CoS, .__ PAT 2850 mee215

itie DocultET? A Page 51 of 172 to to Connie: 24820008

 

 

 az/fs/20

 

 
 

[rite Documents  ———<“C—ss—stsCtS._ Exit B- Page 52

Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 16 of 18

19590803_DKT:2950_214_5

xr 2330 e246

fights for aining, agriculture], manufacturing, or other purposes,
end rights to ditches and reservoirs used <n connection therewith,
ana for éitehes or canals constructed by the authority of the
United States. ‘he United States Governsent further reserved
4n said patent all the o11, coal, or other mineral depaaite
found at any time in said lands, and the right to prospect for,
mine and reaove the seme. If the State of Arisona has any such
rights, purauant to A. R. 8. $ 37-231, 16 reserves one-sixteenth
of al3 ges, oll, metal and uineral righte in the shove deacribed
iends,

In conforaity with the restrictions of sale found in

A. R. 8. & 41-512.16 and the uses anf purposes of said lend set
forth in ssid patent, certain other stipulations and conditions
have been adopted by the Arisona Stete Parka Board to be included
in the conveyance of Papago Park to « purchaser. These read as
follows: — ‘

1. ‘That the Grantee shall agree to consult with the
Arisona State Parke Board in the preparation of a
Master Plan for the development of Papsgo Fark. ‘The
Grantes shall prepare the Nester Flan.

2. mat the Grentes shall etait te the Arison State
Parks Board, within six months of dete of conveyance, .
& program of developeent of Papago Park, with the
understanding that the Grantee shall make every effort
to spend at least one million dollars in such develop-
ment in the first five years, end that in any event
at leant one wiilion doliare shal} be spent in the
firet ten years.

3. hat the Grantee shall, within the firet year of
development, construct and instal} plonia Scilities,
water supply, sanitation facilities, and ingress and
egress to such plonio area,

&, Thet the Grantee shall agres not to charge an ai-
wisaion or to exact a tol) for entry into Papago

EXHIBIT F
’ Page 16 of 130

=-3-+ Contract No. 2018-201-COS
EXHIBIT A Page 52 of 172 to Contract No. 2018-202-COS

 

12/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 17 of 18

19590803, DKT_2950_214_ 5

 

t

Park; and that charges wade at concessions, or
fees fixed for the use of such fecilities as tha
gelf course, ewiuning pool, eto., shall be reasonable.

5, ‘That the Grentes shall egree the “municipal use" shald
be limited to mean the construction of a baseball
stadius for commerctal basebe}l enterprises; and .
only other facilities anf sduinistrative buliding
éisential to the operation of Papago Park snd in the.
anterest of heelth, safety and walfare of the park

6, That if the Grentee constructs # baseball stadius
and parking area for suoh @ facility for uss by
comercial baseball enterprines, such facilities
shall not be constructed on Papago Park lands lying.
south of NdBowell Roed anf north of Van Buren.
Street,

7, That the Grantes agreas to scknowledge the Tord of
Governor Runt and that aquare area 120 feet by 120
feet; this perce] of land being one-third of an
acre; the spex of the pyreuid being the center of
the square, and the sides of the square being —
parallel to the basa of the pyrantd. In addition
the Grantee shell agree to incorporate the Master
Plan for the Towh of Governor Hunt 4nto the Master
Plan for Pepage Park, to provide egress and ingress,
inoluding a path to the tomb proper, providing
easy ascent and descent; parking, lighting, water,
Landscaping, paintenance, ant a retaining-wall of
approximately two feet in height for stabilisation
purpouss, The Grantee agrees to wale every effort
te comply with these stipulations within a five
yeur-peciod, and to meintein and keep in good repaiz
said tom in perpetuity. Ani in addition, the
Grantee shall grant to the surviving family of

EXHIBIT F
Page 17 of 130

Contract No. 2018-201-COS, 4. "T2330 tae22'7/
EXHIBIT A Page 53 of 172 to Contract No. 2018-202-COS —

Title Documents ue as Exhibit B - Page 53

 

 

 

abso

 
Case 2:20-cv-02467-GMS Document 1-2 Filed 12/23/20 Page 18 of 18

19590803_DKT_2950_214_5

onr 2930 nce218

Governor Hunt the right to enbomb such other senbers
of their fanily in seid tomb untdi tie spaces for such
in said tonb have been fi lied.

6. ‘Tat the Grantee shell agree that o representative or &
committee of the Avisona State Parks Board say inspect
Papago Fark at any tise for the purpose of determining
whether stipulations and conditions herein set forth
are being complied with. Said representative or com-
mittes shall advise the Grentee of sny non-compliance
with any stipulation or condition herein end said
Grantee shall he given one full fisosl year to comply.
In the event of a dispute between the State Parks Board
and the Grantee as to whether there hes been non-
compliance with any stipulation of condition, the matter
ghall be decided by the courts,

5. fhe Grantes ia heredy probibited from selling or trens~-
ferring or attenpting to sell or transfer Papago Park.
Any such action or attempted action by sald Grantee
ehall be deemed an abandoneent end Papago Park shell
gevert to the State of Arizona.

IN WITHRAS WEItKMO, the Arizona State Parks Director has

ctined his signtare at Phoenix, state of Artaona, on the 20 “4

cov of slat , A. D. 1959, and the said City of Phoenix, a
municipal s ¢4en, the purchaser herein, has effized its

 

signature at Phoenix, State of Arisons, on the day of
A. D, 1959. |

 

 
  
   

ce ene

  

o azy & hd?
| HARE:
} Js BE E ~e2i wt
Page 18 of 130 2 | 25 Ean iis ¥
ge 0, 2018-201-COS. . 2tgees SE - ERB RsEsy ~
ExHIBEMORREMT WE to ovens ES j.dPz! "E32 (dof exhibita)

 
